Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
	Claims 1 and 11-20 are pending and under examination. Claims 2-10 are cancelled. Claims 11-20 are new claims.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey 
MPEP § 2163 states that to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.
  
MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
	The claims are drawn to a resin particle for fluorescent labelling comprising a fluorescent dye, wherein said fluorescent dye is immobilized in a resin particle, said fluorescent dye satisfying conditions (1) and (2) as recited, wherein at least one substituent or moiety is further introduced to 
	Claim 1 as a whole covers a genus of fluorescent dyes immobilized in resin particles. Explicit in the claims is that such fluorescent dyes possess certain functional characteristics; namely, (2) the emission intensity at a concentration of 100 µM is not less than 80% of the peak emission intensity. The fluorescent dyes immobilized in a resin particle must possess certain structural characteristics to have the necessary functions.
The fluorophores (dyes) meeting the structural requirements of the claim give rise to a large genus that is characterized by substantial variability. The claims encompass an enormous genus of fluorophores. However to meet the written description requirement of 35 U.S.C. 112, first paragraph, the specification must demonstrate a representative number of fluorophores that meet structure-function relationships of the claimed invention. Even though the instant specification discloses Examples and Comparative examples in Tables 2-3 that certain fluorescent dyes immobilized in a resin particle with or without solubilization treatment would produce the claimed function, the instant specification does not disclose a “meaningful and common core structure” that share by these fluorophores to distinguish the Examples from Comparative examples. There is a lack of structural similarities within the Example fluorophores to distinguish the Examples from other fluorophores that do not satisfy the functional parameters of the claimed invention with or without a solubilization treatment.
In particular, Rocha et al. (US2006/0088813A1) teach that fluorescent labels may become undetectable when formaldehyde is used, see bottom of para. [0003] (instant claim 15, 
Furthermore, the disclosure in Tables 2-3 of Example fluorophores that produce the claimed characteristics do not have a meaningful core to distinguish them from other fluorophores that do not embrace all the functional limitations of the claims. Furthermore, certain fluorophores within a common core structure do not share similar functions. For example, Comparative example ROX (X-rhodamine) and Example 5-ROX (5-carboxy-X-rhodamine) are shared by a common core structure derived from rhodamine and at least one carboxyl group, but their emission intensity functions are different, (see Tables 2-3). Also, Alexafluor 594 and Alexafluor 610 are shared by a common core structure derived from rhodamine and a carboxyl group, but again do not share similar emission intensity functions (see Tables 2-3). 
On a similar note, the skilled artisan would not be able to determine which core structure of fluorescent dyes would meet all the necessary claimed functions. Neither the actual Examples nor Comparative fluorophores have any common structure for the artisan to distinguish the Examples from Comparative examples. There is a lack of structural features to separate the Examples as being an art-recognized class of chemical structures. One would recognize that it is not possible to conclude which fluorophores are lacking the recited element (2) without the measuring the emission intensity of the fluorophore in a resin particle. For example, rhodamine derivatives such as ROX, 1-ROX, 2-ROX, 3-ROX, 4-ROX, 5-ROX, 6-ROX, 7-ROX do not possess similar emission intensity, as Comparative ROX (comprises carboxyl group) does not meet the claimed limitations. In addition, Alexafluor 594 and Alexafluor 610 which share a common core structure and a carboxyl group, but again do not share similar emission intensity. 
even fluorophores that derived from common core structures and further share similar substituents or moieties do not necessarily share the claimed function, as disclosed in the instant specification (see tables). The limitation of further introducing a substituent or moiety to a fluorescent dye does not constitute enough structure that the skilled artisan can envision the claimed functions. On the other hand, based from the tables of the instant specification, the person would not be able to conclude fluorophores that share certain functional characteristics such as spectral similarity would produce a similar output in emission intensities. For example, Biotium describes that fluorophore such as CF594 has a similar feature which is a deep-red fluorescent dye spectrally similar to Alexa Fluor 594. CF594 is significantly brighter than Alexa Fluor 594 and very photostable (page 1), however the Comparative CF594 fluorophore does not meet the claimed emission intensity function. (see relationship of Alexa Fluor 594 and CF594 in https://biotium.com/technology/cf-dyes/cf594-dye/, retrieved on 11/2/2021). Based on the guidance of the specification, the skilled person would not be able to conclude that fluorophores having certain common characteristics would provide the claimed function without measuring the fluorophores.
	Based from the discussion above, the skilled artisan would conclude that the actual reduction to practice in the disclosure does not provide a representative number of fluorophores that share a meaningful core element to distinguish the Example fluorophores (meeting the elements of 1 and 2) from Comparative fluorophores. For claims depending on genus and functional recitations, an adequate written description requires more than a generic functional statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).
The specification fails to describe with particularity as to the structures shared by members of the genus to produce or not produce the functions as claimed. One would recognize with certainty that there would be undue experimentations in making a resin particle with a fluorescent dye to produce the claimed function. 
With regard to claims 11-20, as discussed above, there is a lack of structural similarities within the Example fluorophores to distinguish them from other fluorophores that do not satisfy the functional parameters of the claimed invention with or without a solubilization treatment. Therefore, the specification fails to provide the necessary structures of the claimed genus to correlate with the claimed function.
As such, the skilled artisan would not envisage or predict the emission intensity of a fluorophore based on the disclosure or recognize that the applicants were in possession of all and future fluorescent dyes that possess the claimed functions. Based from the disclosure, the person cannot envision how to produce a resin particle with the claimed functions without measuring each fluorescent dye’s emission intensity to establish whether it would meet the claimed function. 
Structural/physical chemistry is probably one of the most unpredictable areas of biotechnology. Thus, reciting claimed functions would require common structural features to enable a person of skill in the art to produce the intrinsic function, as claimed, or explicitly incorporating the species to produce the claimed functions. The specification has not reduced to a representative number of species to claim the generic fluorescent dyes, as the generic structure would produce undue experimentations to skilled artisans in figuring whether the fluorophore would meet the claimed function. 
. 

Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive. 
With regarding to 112a, the rejection has been modified in view of the claim amendments. Applicant argues on pages 7-8 that the claim amendments of at least one substituent or moiety is further introduced to said fluorescent dye, and the substituent or moiety is selected from the group consisting of a sulfo group, a phosphoryl group, a phenolic hydroxyl group, a carboxyl group, an amino group, an aromatic amino group, a cyclic amino group, and a hydrazinyl group would overcome the rejection. This structure is commonly included in the dyes satisfying the claimed conditions (1) and (2) in the Examples. 
The arguments are not found persuasive for the following reasons. Although said substituents or moieties are commonly present in dyes that satisfy the claimed conditions, these substituents or moieties are also in the Comparative fluorescent dyes (see above rejection), which are also ones that do not satisfy the claimed conditions. Based on the guidance of the specification, there is a lack of structural similarities within the Example fluorophores to distinguish the Examples from other fluorophores that do not satisfy the functional parameters of the claimed invention with or without a solubilization treatment (see above).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 11, and 16-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takanashi et al. (WO2012/029752A1, PCT/JP2011/069553, published 03/08/2012, IDS submitted 09/01/2015; The WO2012/029752A1 is not in English, however, the counterpart, Takanashi et al. US2013/0157287 (of record), is used as a translation for the WO2012/029752A1 application).
Regarding claim 1, Takanashi et al. teach immunological staining with a special fluorescent particle for which the excitation wavelength appears in a region that is different from the excitation wavelength region of eosin (abstract). Takanashi et al. further teach the fluorescent particle is either a MX-035, see para. [0114], or a phenol resin contains a fluorescent dye, see paras. [0121]-[0122]. Takanashi et al. teach the resin particles comprise, for example, AlexaFluor 594, HiLyte 594, BODIPY TR, MFP590, and 5-ROX dyes, see para. [0070], which satisfies conditions (1) and (2) of the claimed fluorescent dye, as these dyes are same fluorescent dyes disclosed in the instant specification (see tables 2-3). Takanashi et al. teach AlexaFluor 594, HiLyte 594, BODIPY TR, MFP590, and 5-ROX dye which read on a substituent or a moiety from a sulfo group, or carboxyl group, or phenolic hydroxyl group. Takanashi et al. teach that the particles for containing a dye are made from, for example, polymelamine or phenol resin, see para. [0054] or Nikalac MX-035 resin, see para. [0114], which reads on the resin particle. Takanashi et al. teach that Dylight 594, AlexaFluor 594, HiLyte 594, BODIPY TR, MFP590, and 5-ROX dyes may be used alone or a mixture with the resin, see paras. [0070]-[0071]. Takanashi et al. teach that the dye may be introduced into the particles by any method, for example, particles may be synthesized by binding dye molecules to a monomer as a raw material of the particles, or a dye may be introduced into 
With regard to claim 11, Takanashi et al. teach the resin particles comprise, for example, AlexaFluor 594, HiLyte 594, BODIPY TR, MFP590, and 5-ROX dyes, see para. [0070].
With regard to claims 16-17, Takanashi et al. teach the resin particles comprise, for example, AlexaFluor 594, HiLyte 594, BODIPY TR, MFP590, and 5-ROX dyes, see para. [0070], which satisfies conditions (1) and (2) of the claimed fluorescent dye, as these dyes are same fluorescent dyes disclosed in the instant specification (see tables 2-3). Thus, said resin particle would read on the claimed function of stoke’s shift and brightness.
With regard to claim 18, Takanashi et al. teach that the dye may be introduced into the particles by any method, for example, particles may be synthesized by binding dye molecules to a monomer as a raw material of the particles, or a dye may be introduced into particles by adsorption, see paras. [0054]-[0056] and [0070]-[0073]. Takanashi et al. teach that the particles for containing a dye are made from, for example, polymelamine or phenol resin, see para. [0054] or Nikalac MX-035 resin, see para. [0114], which would read on thermosetting resin. 
With regard to claim 19, Takanashi et al. teach SM(PEG)12, see para. [0118], which would read on a biologically-relevant binding substance is ligated to the particle surface. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takanashi et al. (WO2012/029752A1, PCT/JP2011/069553, published 03/08/2012, IDS submitted 09/01/2015; The WO2012/029752A1 is not in English, however, the counterpart, Takanashi et al. US2013/0157287 (of record), is used as a translation for the WO2012/029752A1 application) in view of Emadi-Konjin et al. (US2005/0148005A1, 07/07/2005, of record) and Handa et al. (US2011/0183355A1, published 07/28/2011, of record).
Takanashi et al. have been discussed in the above rejection. Takanashi et al. also teach that the dye may be introduced into the particles by any method, for example, particles may be synthesized by binding dye molecules to a monomer as a raw material of the particles, or a dye may be introduced into particles by adsorption, see paras. [0054]-[0056] and [0070]-[0073]. Takanashi et al. teach that the fluorescent dye to be contained can be excited in the wavelength region of 350 to 450 nm or in a longer wavelength region of 550 or more, so as not to overlap the absorption wavelength region of eosin, see para. [0055]. Takanashi et al. teach the use of formic acid, see para. [0115]. 

	Emadi-Konjin et al. teach a method of conducting an assay for the detection of a target analyte with enhanced sensitivity, dynamic range, detection limit, and selectivity with a colloidal solubilized dye particles (abstract). Emadi-Konjin et al. teach that solubilization of the dye particles in an appropriate buffer dramatically intensifies the measured absorbance, see para. [0011] and Figure 1. Emadi-Konjin et al. teach a solubilization buffer, maintained at an appropriate pH, is then added to solubilize the bound dye particles and the fluorescence of the resulting dye solution is measured, wherein the solubilized dye molecules strongly absorb excitation light and emit light with high efficiency, and the concentration of the analyte is determined, see paras. [0014] and [0034]-[0035]. Emadi-Konjin et al. teach solubilization buffer in maintained in a pre-selected pH range, see para. [0026]. Emadi-Konjin et al. teach that upon solubilization, molecules can be efficiently excited and lack the self-quenching decay channel, allowing for a very high quantum yield [0065]. Emadi-Konjin et al. teach a colloidal solution containing colloidal dye particles, wherein colloidal particle is sulfuric dyes, see para. [0059]. 
	Handa et al. teach polymer particles are provided which contain fluorescent molecules (abstract). Handa et al. teach fluorescence immunostaining, see para. [0074]. Handa et al. teach immunostaining using antibody immobilized polymer magnetic particles containing fluorescent molecule, see paras. [0078]-0079]. Handa et al. teach further pH dependent of fluorescence intensity wherein fluorescent polymer magnetic particle dispersion of the polymer magnetic particles prepared in Example 1 in pH solutions of acetic acid buffer, see para. [0063]-[0064].  

	One of ordinary skill in the art would have been motivated to use a solubilization treatment for the resin containing a fluorescent dye of Takanashi et al. with the appropriate solubilization buffer as taught by Emadi-Konjin et al. and Handa et al. because Emadi-Konjin et al. teach that solubilization of fluorescent dye particles would dramatically intensify the measured absorbance and the fluorescent molecules can be efficiently excited while lack the self-quenching decay channel which allows a very high quantum yield. 
The person would have a reasonable expectation of success in using the solubilization treatment with the resin particle containing fluorescent dye because Emadi-Konjin et al. and Handa et al. teach that fluorescent particles in solubilization treatment solutions provide certain functional characteristics while Handa et al. embrace the use of acetic acid for immunostaining. Likewise, it has been well understood by Takanashi et al., Emadi-Konjin et al. and Handa et al. to use fluorescent dyes with particles. 

With regard to claim 14, Handa et al. teach in Example 1 in pH solutions of acetic acid buffer, see para. [0063]-[0064].  
With regard to claims 16-17, as stated above, Dylight 594, AlexaFluor 594, HiLyte 594, BODIPY TR, MFP590, and 5-ROX have been shown in tables of the instant specification, which would read on the elements of the stoke’s shift of said fluorescent dye in an aqueous solution is not less than 25 nm and said fluorescent dye in an aqueous solution has a peak emission intensity of not less than 100,000 in terms of the brightness represented. 
With regard to claim 18, Takanashi et al. teach that the dye may be introduced into the particles by any method, for example, particles may be synthesized by binding dye molecules to a monomer as a raw material of the particles, or a dye may be introduced into particles by adsorption, see paras. [0054]-[0056] and [0070]-[0073]. Takanashi et al. teach that the particles for containing a dye are made from, for example, polymelamine or phenol resin, see para. [0054] or Nikalac MX-035 resin, see para. [0114], which would read on thermosetting resin. 
With regard to claim 19, Takanashi et al. teach SM(PEG)12, see para. [0118], which would read on a biologically-relevant binding substance is ligated to the particle surface. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive under the rejection of 35 USC 103. 

	The arguments are not found persuasive because (1) claim 1 does not specifically recite the presence of solubilization treatment, (2) the solubilization treatment for fluorescent dyes are obvious because solubilization of fluorescent dye particles would dramatically intensify the measured absorbance and the fluorescent molecules can be efficiently excited while lack the self-quenching decay channel which allows a very high quantum yield (see above rejection), and (3) Applicant has not provided evidence that commensurate in scope with the claimed subject matter. The evidence in the tables 2-3 are not commensurate in scope with the claimed fluorescent dyes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US9244076B2 (‘076). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. ‘076 recites a fluorescent label comprising: a nanoparticle containing a parent material and fluorescent dye, wherein the parent material is a melamine resin or a styrene resin, the fluorescent dye is a rhodamine derivative having a sulfonic acid group, and the fluorescent dye is adsorbed to the parent material of the nanoparticle. Claim 5 recites said rhodamine derivative having a sulfonic acid group is a sulforhodamine. It would have been obvious that rhodamine derivatives would satisfy the conditions, as instant claims 1 and 11 recite sulfo group and rhodamine skeleton as fluorescent labeling.
Claims 12-14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. ‘076 further in view of Emadi-Konjin et al. (US2005/0148005A1, 07/07/2005, of record) and Handa et al. (US2011/0183355A1, published 07/28/2011, of record). 

Emadi-Konjin et al. and Handa et al. have been discussed in the above rejection. 
It would have been obvious to use the fluorescent label as recited in Patent No. ‘076 with solubilization treatment of Emadi-Konjin et al. and Handa et al. because Handa et al. embrace the preparation of an acidic pH buffer solution for fluorescent particles in fluorescence immunostaining.  Further, the person would have been motivated to use a solubilization treatment for the resin containing a fluorescent dye because Emadi-Konjin et al. teach that solubilization of fluorescent dye particles would dramatically intensify the measured absorbance and the fluorescent molecules can be efficiently excited while lack the self-quenching decay channel which allows a very high quantum yield. The person would have a reasonable expectation of success in using the solubilization treatment with the resin particle containing fluorescent dye because Emadi-Konjin et al. and Handa et al. teach that fluorescent particles in solubilization treatment solutions provide certain functional characteristics while Handa et al. embrace the use of acetic acid for immunostaining. 

Allowable Subject Matter
Claim 15 would be allowable if the claim is amended to overcome the 112a rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635